Case 1:21-cv-01261-SKC Document 20 Filed 07/17/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-01261-SKC

Millennium Funding, Inc. et al,

          Plaintiffs,

v.

Sharktech et al.,

          Defendants.



PLAINTIFFS’ FIRST UNOPPOSED MOTION TO VACATE SCHEDULING/PLANNING
                         CONFERENCE DATE


          Plaintiffs, by and through their counsel, move this honorable Court to vacate the

scheduling/planning conference date of July 29, 2021 (as set by the Minute Order [Doc.

#12] of Jun. 11, 2021) and continue the conference for at least 45 days (after the

September 13, 2021). Plaintiffs also move that the deadline for the parties to file their

proposed scheduling order be continued for at least 45 days.

          The Defendants filed various motions [Docs. ##17,18] including a motion to

dismiss on July 12, 2021. Accordingly, Plaintiffs respectfully submit that it would not be

an effective use of this Court’s valuable time to have the scheduling/planning conference

until after briefing on Defendants’ motions has concluded.            Therefore, Plaintiffs

respectfully submit that there is good cause to vacate the scheduling conference of July

29, 2021 and continue it to a date on or after September 13, 2021.

          Plaintiffs’ counsel conferred with counsel for Defendants per D.C.COLO.LCivR

20-022D
Case 1:21-cv-01261-SKC Document 20 Filed 07/17/21 USDC Colorado Page 2 of 3




7.1(a) by email on 7/16/2021 and obtained her agreement to this Motion.



DATED: Kailua-Kona, Hawaii, July 16, 2021.

/s/ Kerry S. Culpepper
Kerry S. Culpepper
CULPEPPER IP, LLLC
75-170 Hualalai Road, Suite B204
Kailua-Kona, Hawaii 96740
Telephone: (808) 464-4047
Facsimile: (202) 204-5181
E-Mail:       kculpepper@culpepperip.com
Attorney for Plaintiffs




                                          2
20-023W
Case 1:21-cv-01261-SKC Document 20 Filed 07/17/21 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE


          I hereby certify that on the date below I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to

the following e-mail addresses:

Andrea M. LaFrance          alafrance@bhfs.com, kmeade@bhfs.com, pchesson@bhfs.com

Airina Lynn Rodrigues        arodrigues@bhfs.com, kmeade@bhfs.com




          DATED: Kailua-Kona, Hawaii, July 16, 2021.



                                      CULPEPPER IP, LLLC


                                      /s/ Kerry S. Culpepper
                                      Kerry S. Culpepper
                                      Attorney for Plaintiffs




                                                 3
20-023W
